DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38-43, 45-49, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iott et al. (Pub. No. US 2006/0247630 A1) in view of Raymond et al. (Pub. No. US 2005/0192589).
Regarding claims 38-43, 45, and 46, Iott et al. discloses a reduction sleeve 170 (figures 16 and 17), comprising: an upper portion 174 and a lower portion 176 with a longitudinal axis 178 extending therebetween; a through-bore 180 extending from the upper portion of the sleeve to the lower portion of the sleeve (figures 16 and 17), the through-bore sized to receive a bone fixation element 32 such that a distal bone engagement portion of the bone fixation element extends distally through an opening at the lower portion of the reduction sleeve (paragraph 0072; figure 18); a channel 182 extending generally transverse to the longitudinal axis from the upper portion towards the lower portion of the sleeve (figure 16); a bridge (illustrated in figure 17) at the lower portion of the sleeve; and a pair of spaced apart arms 172 defined by the channel 182 extending proximally from the lower portion of the reduction sleeve, the pair of spaced apart arms 172 connected to one another by the bridge at the lower portion of the sleeve (figure 16).  The bridge connects the pair of arms 172 at the lower portion of the reduction sleeve such that the reduction sleeve is substantially U-shaped (figure 16).  The reduction sleeve comprises a break-off point or region 196 for facilitating breaking the reduction sleeve into multiple pieces (figure 17; paragraph 0073).  The break-off point or region 196 is formed in the bridge of the reduction sleeve (figure 17).  The break-off point or region 196 extends from the channel 182 to the lower end of the reduction sleeve (figure 17).  The reduction sleeve further comprising an engagement feature (illustrated in figure 16) configured to engage with a reduction instrument such that the reduction instrument can move along the longitudinal axis of the reduction sleeve to distally urge a spinal rod received within the channel (paragraph 0070).  The lower portion of the reduction sleeve includes a tapered surface configured to receive the bone fixation element (illustrated in figure 17).  The reduction sleeve further comprises an inwardly projecting protrusion 188 extending from a surface of at least one of the pair of arms into the through-bore (figure 17).
Iott et al. discloses the claimed invention except wherein the channel 182 extends from a proximal-most end of the upper portion, the pair of spaced apart arms 172 separated from one another at the proximal-most end of the reduction sleeve.
Raymond et al. teaches wherein a reduction sleeve comprises a channel 14b (figure 4), which  extends from a proximal-most end of the upper portion, the pair of spaced apart arms separated from one another at the proximal-most end of the reduction sleeve, for the purpose of providing access to the lumen of the reduction sleeve for an instrument holding a rod and a rod to pass through (paragraph 0075).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the channel disclosed by Iott et al. to extend from a proximal-most end of the upper portion, the pair of spaced apart arms separated from one another at the proximal-most end of the reduction sleeve, as taught by Raymond et al., for the purpose of providing access to the lumen of the reduction sleeve for an instrument holding a rod and a rod to pass through (paragraph 0075).
Regarding claims 47-50, and 54, Iott et al. discloses a spinal rod reduction system (figures 16-18, 31, and 32), comprising: a bone fixation element 32 having a bone engagement feature 36 for engaging a bone and a rod- receiving feature 42 for receiving a spinal rod (figure 2); a reduction sleeve 170 (figures 16 and 17) having an upper end 174 and a lower end 176 with a longitudinal axis extending therebetween, a bridge at the lower end of the reduction sleeve (illustrated in figure 17), a pair of arms 172 extending proximally from the lower end of the sleeve to the upper end (figure 16), a channel 182 formed generally transverse to the longitudinal axis for receiving a spinal rod and separating the pair of arms from one another, a through-bore 180 extending from the upper end to the lower end along the longitudinal axis, the through-bore 180 sized and configured to receive the bone fixation element such that a distal portion of the bone engagement feature 36 extends distally through an opening at the lower end 194 of the reduction sleeve (figures 18, 31, 32); and a reduction instrument 300 that engages with the reduction sleeve and advances distally along the reduction sleeve to urge a spinal rod distally into the rod-receiving feature of the bone fixation element (figures 29-35; paragraph 0070).  The bone engagement feature 36 of the bone fixation element is polyaxially rotatable relative to the rod-receiving feature 42 of the bone fixation element when the bone engagement feature extends distally through the opening at the lower end of the reduction sleeve (figure 2; paragraph 0053).  The channel 182 of the reduction sleeve 170 aligns with the rod-receiving feature 42 of the bone fixation element when the bone fixation element is received within the through-bore of the reduction sleeve (figure 16).  The reduction instrument 300 engages with an outer surface of the pair of arms of the reduction sleeve (figures 29-35).
Iott et al. discloses the claimed invention except wherein the channel separates the arms from one another at the upper end of the sleeve.
Raymond et al. teaches wherein a reduction sleeve comprises a channel 14b (figure 4), which  extends from an upper end of the sleeve, separating the pair of arms from one another at the upper end of the reduction sleeve, for the purpose of providing access to the lumen of the reduction sleeve for an instrument holding a rod and a rod to pass through (paragraph 0075).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the channel disclosed by Iott et al. such that the pair of spaced apart arms are separated from one another at the upper end of the reduction sleeve, as taught by Raymond et al., for the purpose of providing access to the lumen of the reduction sleeve for an instrument holding a rod and a rod to pass through (paragraph 0075).
Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iott et al. (Pub. No. US 2006/0247630 A1) in view of Raymond et al. (Pub. No. US 2005/0192589) and further in view of Trudeau et al. (Pub. No. US 2006/0089651 A1).
Regarding claim 44, Iott et al. as modified by Raymond et al. discloses the claimed invention except wherein the engagement feature comprises a threaded portion located on at least one of the pair of arms.  Iott et al. discloses a slot/projection 315 mechanism for engaging a sleeve 306 of the reduction instrument to the reduction sleeve (figures 31, 32, and 35).
Trudeau et al. teaches wherein a sleeve 166 of a reduction instrument is connected to a reduction sleeve 80 via external threading 86 on the reduction sleeve (figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the connection between the reduction sleeve and the reduction instrument to be a threaded mechanism, wherein the reduction sleeve has a threaded portion on at least one of the pair of arms, as taught by Trudeau et al. in order to achieve the predictable result of connecting two parts together.  It is noted that it is well known in the art to substitute threaded and snap connections.
Claims 50-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iott et al. (Pub. No. US 2006/0247630 A1) in view of Raymond et al. (Pub. No. US 2005/0192589) and further in view of Matthis et al. (Pub. No. US 2006/0293666 A1).
Regarding claims 50-53, Iott et al. as modified by Raymond et al. discloses the claimed invention except wherein the reduction sleeve further comprises an alignment mechanism such that the bone fixation element can only be inserted into the reduction sleeve when the rod-receiving feature of the bone fixation element aligns with the channel of the reduction sleeve; wherein the alignment mechanism of the rod reduction sleeve is configured to engage with a corresponding feature of the bone fixation element; wherein the alignment mechanism of the rod reduction sleeve is an alignment flat and the corresponding feature of the bone fixation element is a corresponding alignment flat; wherein one of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a projection and the other of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a groove.  
Matthis et al. teaches wherein the reduction sleeve 40 further comprises an alignment mechanism 42 such that the bone fixation element can only be inserted into the reduction sleeve 40 when the rod-receiving feature 1 of the bone fixation element aligns with the channel 41 of the reduction sleeve 40 (figures 1, 2, 8; paragraph 0050); wherein the alignment mechanism 42 of the rod reduction sleeve 40 is configured to engage with a corresponding feature 11/12 of the bone fixation element; wherein the alignment mechanism 42 of the rod reduction sleeve is an alignment flat and the corresponding feature 11/12 of the bone fixation element is a corresponding alignment flat (figures 1, 2, 8); wherein one of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a projection and the other of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a groove (in an alternate interpretation, the alignment mechanism of the sleeve is a corner of the square cross-section, and the corresponding feature of the bone fixation element is a corner of the square cross-section.  The corner of the sleeve is a groove and the corner of the bone fixation element is the projection- figures 1, 2, and 8).  Matthis teaches wherein the corresponding alignment features 11 and 42 of the bone fixation element and reduction sleeve, respectively, provide a form fit connection between the reduction sleeve 40 and the bone fixation element in order to precisely align the rod receiving features (paragraph 0050).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the reduction sleeve disclosed by Iott et al. such that the reduction sleeve further comprises an alignment mechanism such that the bone fixation element can only be inserted into the reduction sleeve when the rod-receiving feature of the bone fixation element aligns with the channel of the reduction sleeve; wherein the alignment mechanism of the rod reduction sleeve is configured to engage with a corresponding feature of the bone fixation element; wherein the alignment mechanism of the rod reduction sleeve is an alignment flat and the corresponding feature of the bone fixation element is a corresponding alignment flat; wherein one of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a projection and the other of the alignment mechanism of the rod reduction sleeve and the corresponding feature of the bone fixation element is a groove, as taught by Matthis et al, for the purpose of providing a form fit connection between the reduction sleeve and the bone fixation element in order to precisely align the rod receiving channels of the reduction sleeve and bone fixation element (paragraph 0050).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 8663292. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12, 15-20 of U.S. Patent No. 9339310. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 38-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10595913. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773